Oliver, Chief Judge:
The appeals to reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, have been limited, through the written stipulation of submission, to the calculat*699ing machines identified on the invoices by style numbers 51405 and 51435. As to all other merchandise, the appeals have been abandoned.
The agreed set of facts upon which these appeals for reappraisement have been submitted establish cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and that such statutory value for these calculating machines is in each instance the appraised unit value, less 40 per centum, plus the cost of all containers and coverings, and I so hold. As to all other merchandise, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.